Name: Commission Regulation (EC) No 1480/96 of 26 July 1996 amending Regulation (EC) No 666/96 laying down detailed rules for the application of Regulation (EC) No 447/96 laying down special measures for the import of olive oil from Tunisia and amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  international trade;  processed agricultural produce;  trade
 Date Published: nan

 No L 188/20 ran Official Journal of the European Communities 27. 7. 96 COMMISSION REGULATION (EC) No 1480/96 of 26 July 1996 amending Regulation (EC) No 666/96 laying down detailed rules for the application of Regulation (EC) No 447/96 laying down special measures for the import of olive oil from Tunisia and amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil  Derecho de aduana fijado por el Reglamento (CE) n ° 447/96  Told fastsat ved forordning (EF) nr. 447/96  Zoll gemafi Verordnung (EG) Nr. 447/96  Ã Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 447/96  Customs duty fixed by Regulation (EC) No 447/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 447/96 of 11 March 1996 laying down special measures for the import of olive oil from Tunisia ('), and in particular Article 3 thereof, Whereas in Article 4 of Commission Regulation (EC) No 666/96 (2) concerning the information to be entered on import licences, the reference to the Community Regula ­ tion is incorrect; whereas, as a result, that error should be rectified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,  Droit de douane fixe par le rÃ ¨glement (CE) n0 447/96  Dazio doganale fissato dal regolamento (CE) n . 447/96  Bij Verordening (EG) nr. 447/96 vastgesteld doua ­ nerecht  Direito aduaneiro fixado pelo Regulamento (CE) n ? 447/96  Asetuksessa (EY) N:o 447/96 vahvistettu tulli  Tull faststÃ ¤lld genom fÃ ¶rordning (EG) nr 447/96. HAS ADOPTED THIS REGULATION: Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation shall not exceed that indicated in Sections 17 and 18 of import licences. To that effect, the figure "0" shall be entered in Section 19 of licences.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 Article 4 of Regulation (EC) No 666/96 is hereby replaced by the following: 'Article 4 Section 20 of import licences as provided for in Article 2 shall bear one of the following entries: This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 13. 3 . 1996, p . 1 . 2 OJ No L 92, 13 . 4. 1996, p . 9 .